 


114 HR 943 IH: Medicare Employer Relief Act of 2015
U.S. House of Representatives
2015-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 943 
IN THE HOUSE OF REPRESENTATIVES 
 
February 12, 2015 
Mr. Lewis (for himself and Mr. Reichert) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend title XVIII of the Social Security Act to repeal the requirement for employer disclosure of information on health care coverage of employees who are Medicare beneficiaries, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Medicare Employer Relief Act of 2015. 2.Repealing section 1862(b)(5) of the Social Security Act (a)In generalSection 1862(b) of the Social Security Act (42 U.S.C. 1395y(b)) is amended by striking paragraph (5). 
(b)Effective dateThe amendment made by subsection (a) shall take effect on the date of the enactment of this Act and shall apply to information required to be provided on or after January 1, 2016.  